Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 2/3/2022. 
The following is the status of claims: claims 1 and 9 have been amended. 
Thus, claims 1-16 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 2/3/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-16 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1 and 9, the claimed features in
independent claim 1 (and substantially similar independent claim 9):

“a computer implemented method of providing automatic
correction, completion or suggestions of words entered into a user interface for interacting with
an electronic information system, said method being performed on a computing device, said
method comprising:
inputting, from a database associated with one or more services, collection of accounts data
associated with a plurality of system users, wherein the collection of accounts data includes

more services;
training a natural language processing model with the input collection of accounts data;
clustering word embeddings of user account names within the input collection of accounts
data into groups using the trained natural language processing model;
inputting the clustered word embeddings into a search engine; and
using the search engine, as a user is in a process of entering a first word into a first field of
the user interface, to provide a second word to automatically populate the first field”;


in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record. The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

The closest prior art:

Shariifi et al. US Pub. No. 20170032257, teaches methods for a personal entity modeling for computing devices. For example, a computing device comprises at least one processor and memory storing instructions that, when executed by the at least one processor, cause the mobile device to perform operations including identifying a personal entity in content generated for display on the mobile device, generating training examples for the personal entity from the content, and updating an embedding used to model the personal entity using the training
examples. The embedding may be used to make predictions regarding the personal entity. For example, the operations may also include predicting an association between a first personal entity displayed on the computing device and a second entity based on the embedding, and 

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 4/30/2020, with particular attention to paragraphs 0030-0033; and the examiner also found figures 3 and 5 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 











Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        3/21/2022